Citation Nr: 0824902	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  05-24 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder other than post-traumatic stress disorder (PTSD), to 
include schizophrenia.  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1996 to March 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that reopened 
the claim for service connection for an acquired psychiatric 
disorder other than PTSD, to include schizophrenia, and 
denied the claim on the merits.  The veteran testified before 
the Board in August 2006.  

In a March 2007 decision, the Board denied the veteran's 
claim for service connection for PTSD.  It referred the issue 
of service connection for an acquired psychiatric disorder 
other than PTSD, to include schizophrenia, to the RO based on 
the interpretation that the veteran sought to reopen his 
previously denied claim for service connection for an 
acquired psychiatric disorder other than PTSD during an 
August 2006 hearing before the Board.  The veteran appealed 
the Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  Pursuant to a Joint Motion for 
Partial Remand, a May 2008 Order of the Court remanded the 
claim for readjudication in accordance with the Joint Motion 
for Partial Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

A September 2003 rating decision reopened the veteran's claim 
of service connection for an acquired psychiatric disorder 
other than PTSD, to include schizophrenia, and denied the 
claim on the merits.  An August 2004 statement of the case 
similarly denied the veteran's claim for service connection.  
In September and October 2004, the veteran submitted evidence 
pertaining to his paranoid schizophrenia, including a Social 
Security Administration decision that determined the veteran 
to be totally disabled due to paranoid schizophrenia.  No 
supplemental statement of the case has been issued regarding 
the veteran's additionally submitted evidence as is required 
under 38 C.F.R. § 19.31(b)(1) (2007).  Therefore, the claim 
must be remanded for the issuance of a supplemental statement 
of the case.

Accordingly, the case is REMANDED for the following actions:

Issue a supplemental statement of the 
case which addresses the issue of 
entitlement to service connection for an 
acquired psychiatric disorder other than 
PTSD, to include schizophrenia.  Inform 
the veteran of his appeal rights and that 
he must perfect and appeal if he desires 
appellate review of that issue.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

